Citation Nr: 0628932	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-25 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for arthritis of the 
hands.

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for a 
left knee disability, to include DJD.

4.  Entitlement to an initial evaluation in excess of 0 
percent for sinusitis.

5.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from November 1987 to October 
1991.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.

At his videoconference hearing, the veteran and his 
representative requested that several issues which had been 
developed for appellate review be withdrawn from the appeal.  
The remaining issues are as listed on the first page of the 
present decision.  In addition, they raised a new issue 
involving swollen and painful joints, asserted to be 
manifestations of undiagnosed illness due to service in the 
Persian Gulf War.  That matter is referred to the RO for 
appropriate action.

The issues of entitlement to increased evaluations for 
sinusitis and right knee DJD and entitlement to service 
connection for a left knee disability are addressed in the 
Remand portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the veteran.



FINDINGS OF FACT

1.  The veteran does not suffer from tinnitus which can be 
related to his period of service.

2.  The veteran does not suffer from arthritis of the hands 
which can be related to his period of service.

3.  The RO denied entitlement to service connection for a 
left knee disability in August 2002, and that decision was 
not appealed.

4.  Evidence submitted since the 2002 denial relates to an 
unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of evidence of record at the time 
of the prior denial, and raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159 (2005).

2.  Arthritis of the hands was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.307, 
3.309 (2005).

3.  New and material evidence to reopen the claim for service 
connection for a left knee disability has been submitted.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.302 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In March 2003 and November 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this

duty upon his claims.  We therefore believe that appropriate 
notice has been given in this case.  As the Federal Circuit 
Court has stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection are being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.


II.  Applicable laws and regulations

A.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war and a psychosis, an ulcer, and/or arthritis 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

B.  New and material evidence

The regulation governing reopening claims, 38 C.F.R. 
§ 3.156(a) was revised effective August 29, 2001.  Claims 
filed after that date are adjudicated under the revised 
criteria.  In this case, the veteran filed his claim to 
reopen in December 2002; therefore, the revised regulation 
will be applied.

A decision of the RO, or the Board, is final and binding on 
the veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002 & Supp. 2005).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is received the claim shall be reopened and 
the former disposition of the claim reviewed.  See also 
38 C.F.R. § 3.156 (a).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

C.  Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

A.  Service connection

1.  Tinnitus

A review of the veteran's service medical records (SMRs) does 
not show any complaints of or treatment for tinnitus.  The 
July 1991 separation examination did not refer to this 
disorder.

The VA examinations and the VA treatment records developed 
since the veteran's release from active duty do not show a 
diagnosis of tinnitus.  At the time of the examination for 
sinusitis conducted in May 2003, he made no mention of 
tinnitus.

The veteran testified before the undersigned in March 2006 
that, while the records indicate that he had served as a 
chaplain's assistant during service, he said that he also 
acted as a gunner's mate and was exposed to the sound of 
naval guns on at least two or three occasions.  He stated 
that this was responsible for his current tinnitus.  He 
described the condition as continuous in nature.  He denied 
any post-service noise exposure that would result in this 
disorder.

After a careful review of the evidence of record, the Board 
finds that service connection for tinnitus has not been 
established.   Even assuming that the veteran currently 
suffers from this disorder, there is no objective evidence of 
record that suggests it was present during service.  There is 
no objective evidence linking any subjective complaints of 
tinnitus to his period of service.  Thus, with all due 
respect for the veteran's sincere belief in his claim, the 
preponderance of the evidence is against the veteran's claim 
of service connection for tinnitus.



2.  Arthritis of the hands

The veteran's SMRs indicate that he was treated for an acute 
abrasion to the left hand between January and February 1989.  
There were no further complaints about this hand after that 
date.  There was no evidence of any complaints of or 
treatment for his right hand in service.  The July 1991 
separation examination noted his complaints of swollen and 
painful joints; however, the objective clinical evaluation of 
his musculoskeletal system was within normal limits.

VA examined the veteran in May 2002.  His left hand was 
normal in appearance (as was the right), with no swelling, 
Hebreden's nodes, or finger or wrist deformities.  All the 
muscles were normal, as was range of motion of the wrist and 
fingers.  An X-ray of the left hand was negative.  

The veteran testified before the undersigned to the effect 
that he has complaints of muscle and joint pains in the 
hands, which he asserted had started in the service.  

Between 2002 and 2006, the veteran sought treatment for 
various disorders from VA.  In August 2003, he complained of 
generalized pain and weakness of various joints, especially 
of the fingers.  

Based upon careful review of the evidence of record, it is 
found that service connection for arthritis of the hands has 
not been established.  There is no indication in the 
objective records that arthritis was present in service, nor 
is there any evidence to suggest that any arthritis of the 
hands had manifested to a compensable degree within one year 
after his separation from service.  In fact, there is no 
evidence that the veteran currently has arthritis of the 
hands.  As a consequence, service connection for this claimed 
condition cannot be granted.

B.  New and material evidence to reopen the claim for left 
knee disability

The evidence that was of record at the time that the RO 
denied entitlement to service connection for a left knee 
disability in August 2002 includes the service medical 
records, which contain no complaints of or treatment for a 
left knee disability.  The July 1991 separation examination 
included his notation that he had a "trick" or locked knee.  
However, the objective examination of the musculoskeletal 
system did not note the presence of a left knee disability.

A VA examination of the veteran was conducted in May 2002.  
This noted that his left knee was normal.

The evidence added to the record after the August 2002 denial 
included VA outpatient treatment records developed between 
1997 and 2003.  In September 1997, he reported that he had 
fallen on his left knee.  The X-ray suggested that he might 
have fractured the knee.   A private record from July 1999 
showed that he had fallen on the left knee, suffering a 
probably meniscal injury.

VA re-examined the veteran in May 2003, at which time he 
complained of left knee pain.  The objective examination 
found no obvious joint effusion.  Range of motion was from 0 
to 125 degrees, which the examiner noted was normal for 
someone the veteran's size.  There was no laxity, and the 
Drawer's sign was negative.  There was no crepitus, but there 
was some medial joint line tenderness.  He described pain on 
all motions, although repeated motion did not further reduce 
its range.  Muscle strength was normal.  An X-ray showed 
joint space narrowing.  The assessment was probable 
osteoarthritis.

At his hearing before the undersigned, the veteran stated 
that his left knee disability was directly related to his 
service-connected right knee.  He stated that his service-
connected knee caused him to walk with an altered gait, which 
had overstressed the left knee, resulting in the development 
of arthritis.

The evidence received after the August 2002 denial of the 
claim, to include the May 2003 VA examination report, clearly 
relates to an unestablished fact necessary to substantiate 
the claim, that is, it shows the presence of a current left 
knee disability, namely osteoarthritis.  Taking this evidence 
as credible, for the sole purpose of the claim to reopen, it 
is found that it must be considered in order to decide the 
claim for service connection, since it presents a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (2005).  When there is such evidence, "[t]his 
does not mean that the claim will always be allowed, just 
that the case will be reopened and the new evidence 
considered in the context of all other evidence for a new 
determination of the issues."  Smith v. Derwinski, 1 Vet. 
App 178, 180 (1991).  The Board will therefore reopen this 
claim.

ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for arthritis of the hands 
is denied.

New and material evidence having been submitted to reopen the 
claim for service connection for a left knee disorder, the 
claim is reopened, and to this extent the appeal is granted.


REMAND

The veteran has requested that he be assigned higher 
disability evaluations for his service-connected sinusitis 
and right knee DJD.  He has asserted that he suffers from 3 
to 4 attacks of sinusitis per year, and that each episode can 
last for a month or more.  These attacks are associated with 
headaches, facial pain, and an often bloody discharge.  In 
regard to the right knee, he has stated that he suffers from 
constant pain and giving way.  He noted that he has fallen 
because of this knee giving way on him.  

The veteran's right knee and sinusitis were last examined by 
VA in May 2003.  Since that time, he has sought additional 
treatment for these disorders.  Given this subsequent 
treatment, coupled with the duration of time since the 
examination, the Board finds that the May 2003 examination 
report no longer provides an accurate picture of the current 
degree of severity of the service-connected sinusitis and 
right knee DJD.  Therefore, another VA examination would be 
helpful.

In DeLuca v. Brown, 8 Vet. App. 202(1995), the Court of 
Appeals for Veterans Claims held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  The Court in DeLuca held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The Court remanded 
the case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability, or incoordination.  
If feasible, these determinations were to be expressed in 
terms of additional range of motion loss due to any pain, 
weakened movement, excess fatigability, or incoordination.

Finally, the veteran has alleged that his service-connected 
right knee DJD, and his resultant altered gait, has resulted 
in the development of left knee DJD.  He therefore believes 
that service connection should be awarded for the left knee 
DJD as being directly related to his service-connected right 
knee disability.  Before a final determination can be made as 
to this claim, the Board finds that an examination which 
provides an opinion as to the etiology of the left knee DJD 
is needed, particularly since the Board is prohibited from 
making its own unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The veteran is hereby advised of the importance of reporting 
for any scheduled examination, and of the consequences of 
failing to do so.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, in March 2006, the Court 
of Appeals for Veterans Claims issued a decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of the type of information 
and evidence that was needed to substantiate his claim for 
service connection, but he was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  The 
Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran an ears, nose, and 
throat examination in order to determine 
the current nature and degree of severity 
of the service-connected sinusitis.  The 
claims folder must be made available to 
the examiner prior to the examination, and 
the examiner must indicate in the 
examination report that the claims folder 
was so reviewed. 

a.  The examination should indicate 
whether the veteran suffers from 1 or 2 
incapacitating episodes of sinusitis 
per year requiring prolonged (lasting 4 
to 6 weeks) antibiotic treatment, or 3 
to 6 nonincapacitating episodes per 
year characterized by pain, headaches, 
and purulent discharge or crusting.  An 
incapacitating episode means one that 
requires bed rest and treatment by a 
physician.

b.  All appropriate tests deemed 
necessary should be accomplished, and a 
complete rationale for all opinions 
expressed should be provided.

2.  Afford the veteran an orthopedic 
examination in order to fully evaluate the 
service-connected right knee disability.   
The examiner should also examine the left 
knee in order to provide a definitive 
diagnosis of any disorders present.  The 
claims folder must be made available to 
the examiner prior to the examination, and 
the examiner must indicate in the 
examination report that the claims folder 
was so reviewed. 

a.  The examiner should fully describe 
the degree of limitation of motion of 
the joint or joints affected by the 
degenerative changes.  Any limitation 
of motion must be objectively confirmed 
by clinical findings such as swelling, 
muscle spasm, or satisfactory evidence 
of painful motion.  Complete range of 
motion studies should be performed to 
accurately ascertain the amount of 
limitation of motion present in both 
knees.

b.  The inability to perform the normal 
working movements of the body with 
normal excursion, strength, speed, 
coordination, and endurance should be 
described, and the degree of functional 
loss due to pain should also be 
indicated.  38 C.F.R. § 4.40 (2005).  
It should be indicated whether there is 
more or less movement than normal, 
weakened movement, excess fatigability, 
incoordination, pain on movement, 
swelling, deformity or atrophy of 
disuse, pursuant to 38 C.F.R. § 4.45 
(2005).

c.  The examiner should also provide an 
opinion as to whether is it at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that any left 
knee disorder, to include DJD, is 
etiologically related to the service-
connected right knee DJD, to include an 
altered gait, if present, or whether 
such an etiological relationship is 
unlikely (i.e., less than a 50-50 
probability). 

d.  All appropriate tests deemed 
necessary should be accomplished, and a 
complete rationale for all opinions 
expressed should be provided.

3.  Once the above-requested development 
has been completed, the veteran's claims 
for increased evaluations for the service-
connected sinusitis and right knee DJD and 
for service connection for a left knee 
disability should be readjudicated.  If 
any of the decisions remain adverse to the 
veteran, he and his representative must be 
provided with an appropriate supplemental 
statement of the case and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


